Exhibit 10.1

 

 

 

JOINDER AGREEMENT, CONSENT AND AMENDMENT NO. 10

TO CREDIT AGREEMENT

 

This JOINDER AGREEMENT, CONSENT AND AMENDMENT NO. 10 TO CREDIT AGREEMENT (this
“Amendment”) dated as of February 3, 2006, is entered into by and among H&E
EQUIPMENT SERVICES L.L.C., a Louisiana limited liability company (“H&E”), GREAT
NORTHERN EQUIPMENT, INC., a Montana corporation (“Great Northern” and together
with H&E, individually an “Existing Borrower” and jointly, severally and
collectively, the “Existing Borrowers”), H&E HOLDINGS L.L.C., a Delaware limited
liability company (“Holdings”), GNE INVESTMENTS, INC., a Washington corporation,
H&E FINANCE CORP., a Delaware corporation, H&E EQUIPMENT SERVICES, INC., a
Delaware corporation (“H&E Delaware” and together with Existing Borrowers,
individually a “Borrower” and jointly, severally and collectively, the
“Borrowers”), the persons designated as “Lenders” on the signature pages hereto,
and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent.

 

WHEREAS, Existing Borrowers, the other Credit Parties, the Lenders (as defined
therein) and Agent are party to the Credit Agreement dated as of June 17, 2002
(including all annexes, exhibits and schedules thereto, and as amended by
Amendment No. 1 dated as of March 31, 2003, Amendment No. 2 dated as of May 14,
2003, Amendment No. 3 dated as of February 10, 2004, Amendment No. 4 dated as of
October 26, 2004, Amendment No. 5 dated as of January 13, 2005, Amendment No. 6
dated as of March 11, 2005, Amendment No. 7 dated as of March 31, 2005,
Amendment No. 8 dated as of October 13, 2005 and Amendment No. 9 dated as of
November 16, 2005, and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, “Original Credit Agreement”; all
capitalized terms defined in the Original Credit Agreement and not otherwise
defined herein have the meanings assigned to them in the Original Credit
Agreement or in Annex A thereto);

 

WHEREAS, Existing Borrowers have informed Lenders and Agent that Holdings
desires to consummate an initial public offering of Stock and, in order to have
a Delaware corporation as the issuer of such Stock, (i) Holdings has formed H&E
Delaware as a direct wholly-owned Subsidiary of Holdings; and (ii) H&E and H&E
Holdings intend to contemporaneously merge with and into H&E Delaware pursuant
to the terms of that certain Agreement and Plan of Merger dated as of February
3, 2006 (the “Merger Agreement” and the mergers contemplated thereby, the
“Mergers”), as a result of which H&E Delaware shall be the surviving entity of
such mergers and shall succeed to and assume all of the rights and obligations
of H&E and H&E Holdings.  The Existing Borrowers have further informed Lenders
and Agent that immediately following the consummation of the Mergers, H&E
Delaware will consummate an initial public offering of its Stock (such
transaction, the “Initial Public Offering”);

 

WHEREAS, Existing Borrowers have requested that Lenders and Agent (i) consent to
the formation of H&E Delaware and the consummation of the Mergers to the extent
the foregoing would otherwise contravene any of the provisions of the Original
Credit Agreement, and (ii) amend the Original Credit Agreement in certain
respects (collectively, the “Borrower Requests”);

 

WHEREAS, H&E Delaware is executing this Agreement to become a party as a
“Borrower” to the Credit Agreement and the other Loan Documents and to induce
the Lenders and the Agent to enter into this Agreement; and

 

WHEREAS, upon the terms and subject to the conditions hereinafter set forth,
Lenders and Agent have agreed to so amend the Original Credit Agreement and to
grant the Borrower Requests;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Existing Borrowers, the other Credit Parties,
H&E Delaware, each Lender and Agent agree as follows:

 

SECTION 1.

 

LIMITED CONSENT; LIMITED RELEASE OF COLLATERAL


 


EFFECTIVE AS OF THE EFFECTIVE DATE, AGENT AND LENDERS HEREBY CONSENT TO (I) THE
FORMATION OF H&E DELAWARE BY HOLDINGS AND WAIVE COMPLIANCE AND THE EFFECTS OF
NONCOMPLIANCE WITH THE PROVISIONS OF SECTION 6.1 OF THE ORIGINAL CREDIT
AGREEMENT TO THE EXTENT THOSE PROVISIONS WOULD OTHERWISE BE VIOLATED AS A
CONSEQUENCE THEREOF AND (II) THE CONSUMMATION OF THE MERGERS BY HOLDINGS, H&E
AND H&E DELAWARE IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT AND WAIVE
COMPLIANCE AND THE EFFECTS OF NONCOMPLIANCE WITH THE PROVISIONS OF SECTIONS 5.1,
6.1, 6.5 AND 6.15 OF THE ORIGINAL CREDIT AGREEMENT TO THE EXTENT THOSE
PROVISIONS WOULD OTHERWISE BE VIOLATED AS A CONSEQUENCE THEREOF OR TO THE EXTENT
A CHANGE OF CONTROL WOULD OTHERWISE RESULT THEREFROM.  IN CONNECTION WITH THE
CONSUMMATION OF THE MERGERS, ON THE EFFECTIVE DATE, AGENT AND THE LENDERS HEREBY
AGREE THAT H&E HOLDINGS PLEDGE AGREEMENT AND THE H&E HOLDINGS GUARANTY SHALL
EACH BE DEEMED TERMINATED AND OF NO FURTHER FORCE AND EFFECT, AND THE LENDERS
HEREBY AUTHORIZE AND DIRECT THE AGENT TO, AND THE AGENT SHALL, DELIVER TO H&E
DELAWARE OR ITS COUNSEL ON OR PROMPTLY FOLLOWING THE EFFECTIVE DATE ANY AND ALL
OF THE CERTIFICATES REPRESENTING THE OUTSTANDING STOCK OF H&E THAT WERE
DELIVERED BY H&E HOLDINGS TO THE AGENT PURSUANT TO THE H&E HOLDINGS PLEDGE
AGREEMENT AND ARE THEN IN THE AGENT’S POSSESSION.

 

SECTION 2.

 

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

Effective as of the Effective Date, the Original Credit Agreement is hereby
amended as follows:

 

(a)                                  the Original Credit Agreement is hereby
amended by replacing the name “H&E” each instance it appears in Section 1.1 with
the name “H&E Delaware”.

 

(b)                                 the Original Credit Agreement is hereby
amended by replacing Section 1.3(b)(iii) in its entirety with the following:

 

                                             (iii)                              
If any Credit Party issues Stock or any Indebtedness (other than Indebtedness
permitted by Section 6.3) in excess of $1,000,000 in the aggregate of such Stock
and such Indebtedness, no later than the Business Day following the date of
receipt of the cash proceeds thereof, the issuing Credit Party shall prepay the
Loans in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith; provided, that no such prepayment shall be required, so long as no
Event of Default has occurred and is continuing, from the proceeds of any
issuance of Stock by a Credit Party (i) to any director, officer or other
employee of such Credit Party pursuant to the stock incentive plan adopted by
H&E Delaware prior to, and as in effect on, the Amendment No. 10 Effective Date,
(ii) in connection with the Related Transactions, (iii) as consideration for any
Person (other than any Affiliate of a Credit Party) providing permitted
Indebtedness under Section 6.3, (iv) to any other Credit Party (v) as
consideration to any Person (other than an Affiliate) selling assets in any
Permitted Acquisition or (vi) in connection with the Initial Public Offering or
the Mergers.  Any such prepayment shall, subject to Section 1.3(b)(iv), be
applied in accordance with Section 1.3(c).

 

2

--------------------------------------------------------------------------------


 

(c)                                  the Original Credit Agreement is hereby
amended by redesignating clauses (x) and (xi) of Section 6.3 as clauses (xi) and
(xii) and inserting the following new clause (x):

 

(x)                                    on and after the Eagle Acquisition
Closing Date, Indebtedness owing by Eagle LLC to CNL Commercial Mortgage
Funding, Inc. on the Eagle Acquisition Closing Date in a principal amount not to
exceed $1,285,066.

 

(d)                                 the Original Credit Agreement is hereby
amended by replacing subsection (a) of Section 6.4 with the following new
subsection (a):

 

                                            
(a)                                  No Credit Party shall enter into or be a
party to any transaction with any Affiliate of any Credit Party (other than
another Credit Party) thereof except in the ordinary course of and pursuant to
the reasonable requirements of such Credit Party’s business and upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of such Credit Party; provided, that other than a transaction described in any
Related Transaction Documents or Disclosure Schedule 6.4(a), no Credit Party
shall in any event enter into any such transaction or series of related
transactions (i) involving payments in excess of $10,000 without disclosing to
Agent in advance the terms of such transactions and (ii) involving payments in
excess of $50,000 in the aggregate; and provided further, that H&E Delaware may
not later than the third Business Day following the Amendment No. 10 Effective
Date, solely by using proceeds of Stock sold in the Initial Public Offering, (x)
pay to BRS Management Co. transaction fees in an aggregate amount not to exceed
$8,000,000 and accrued management fees and expenses in an aggregate amount not
to exceed $350,000, in each case pursuant to the BRS Management Agreement (which
BRS Management Agreement shall be terminated immediately following the making of
such payments), and (y) pay deferred compensation to Gary W. Bagley and Kenneth
R. Sharp, Jr. in an aggregate amount not to exceed $8,000,000 (including accrued
interest).

 

(e)                                  the Original Credit Agreement is hereby
amended by replacing subsection (b) of Section 6.5 with the following new
subsection (b):

 

(b)                                  make any change in its capital structure as
described in Disclosure Schedule (3.8), including the issuance or sale of any
shares of Stock, warrants or other securities convertible into Stock or any
revision of the terms of its outstanding Stock, provided, that any Borrower may
issue or sell shares of its Stock for cash so long as (i) the proceeds thereof
are applied in prepayment of the Obligations as required by Section 1.3(b)(iii),
(ii) no Change of Control occurs after giving effect thereto and (iii) other
than with respect to H&E Delaware, such shares are pledged to the Agent for the
benefit of the Lenders pursuant to a Pledge Agreement.

 

(f)                                    the Original Credit Agreement is hereby
amended by replacing the name “H&E” appearing in Section 6.12 with the name “H&E
Delaware”.

 

(g)                                 the Original Credit Agreement is hereby
amended by (i) deleting clause (g) of Section 6.14 in its entirety, (ii)
redesignating clause (h) thereof as the new clause (g), (iii) adding the word
“and” following clause (f) thereof and (iv) replacing clause (d) thereof with
the following new clause (d):

 

(d)                                  to the extent expressly permitted by the
second proviso of Section 6.4, payments on the Amendment No. 10 Effective Date
of transaction fees and accrued management fees and expenses pursuant to the BRS
Management Agreement and of deferred compensation.

 

3

--------------------------------------------------------------------------------


 

(h)                                 the following definitions are added to
Annex A of the Original Credit Agreement in their proper alphabetical place:

 

“Amendment No. 10” means the Joinder Agreement, Consent and Amendment No. 10 to
Credit Agreement dated as of February 3, 2006, with respect to this Agreement.

 

“Amendment No. 10 Effective Date” means the ‘Effective Date’ as defined in
Amendment No. 10.

 

“Eagle Acquisition” means that certain merger and acquisition contemplated by
the Eagle Acquisition Agreement pursuant to which as of the Eagle Acquisition
Closing Date Eagle S-Corp will become a wholly-owned direct subsidiary of H&E
Delaware and Eagle LLC will become a wholly-owned direct and indirect subsidiary
of H&E Delaware.

 

“Eagle Acquisition Agreement” means that certain Acquisition Agreement dated as
of January 4, 2006, by and among H&E, Eagle Merger Corp., a Delaware corporation
and wholly-owned subsidiary of H&E, Eagle LLC, Eagle S-Corp, SBN Eagle LLC, a
Delaware limited liability company, SummitBridge National Investments LLC, a
Delaware limited liability company and the shareholders of Eagle S-Corp.

 

“Eagle Acquisition Closing Date” means the date on which the Eagle Acquisition
is consummated in accordance with the terms of the Eagle Acquisition Agreement
and the Eagle Acquisition Consent and Waiver.

 

“Eagle Acquisition Consent and Waiver” means the Consent and Waiver dated as of
December 29, 2005, with respect to this Agreement and the Eagle Acquisition.

 

“Eagle LLC” means Eagle High Reach Equipment, Inc., a California corporation.

 

“Eagle S-Corp” means Eagle High Reach Equipment, LLC, a Delaware limited
liability company.

 

“H&E Delaware” means H&E Equipment Services, Inc., a Delaware corporation and
the successor by merger to H&E and H&E Holdings.

 

“H&E Pledge Agreement” means the Pledge Agreement dated as of the Amendment No.
10 Effective Date executed by H&E Delaware in favor of Agent, on behalf of
itself and Lenders, pledging all Stock of its Subsidiaries owned or held by H&E
Delaware.

 

 “Initial Public Offering” means an initial public offering of the Stock of H&E
Delaware.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 2, 2006, by and among H&E, H&E Holdings and H&E Delaware, as amended,
restated, modified or supplemented in accordance with the terms hereof and
thereof.

 

“Merger Documents” means, collectively, (i) the Merger Agreement and (ii) each
other document, agreement and instrument executed or delivered in connection
with the

 

4

--------------------------------------------------------------------------------


 

Mergers, in each case as to clause (ii), as amended, restated, modified or
supplemented in accordance with the terms hereof and thereof.

 

“Mergers” means the contemporaneous mergers of H&E and H&E Holdings with and
into H&E Delaware, with H&E Delaware as the surviving entity, in accordance with
the terms of the Merger Documents.

 

(i)                                     Annex A of the Original Credit Agreement
is amended as follows:

 

(i)                                     the definitions of “Adjusted Interest
Coverage Ratio”, “Adjusted Leverage Ratio”, “EBITDA” and “Leverage Ratio” are
amended by replacing the phrase “H&E Holdings and its Subsidiaries” each
instance it appears therein with the phrase “H&E Delaware and its Subsidiaries”.

 

(ii)                                  the definitions of “Borrower
Representative”, “Great Northern Advance”, “H&E Borrowing Base” and “H&E/Great
Northern Advance” are amended by replacing the name “H&E” each instance it
appears therein with the name “H&E Delaware”.

 

(iii)                               the definition of “Change of Control” is
amended by replacing the definition in its entirety with the following new
definition:

 

“Change of Control” means any event, transaction or occurrence as a result of
which (a) prior to any initial public offering of the Stock of H&E Delaware, BRS
together with any BRS Related Party shall cease to own and control directly or
indirectly all of the voting rights associated with ownership of at least
fifty-one percent (51%) of the outstanding membership interests (or other
outstanding Stock) of H&E Delaware, (b) following any such initial public
offering of the Stock of H&E Delaware, BRS together with any BRS Related Party
together with John Engquist (and the immediate family members, spouse and lineal
descendants of John Engquist) shall cease to own and control directly or
indirectly all of the economic and voting rights associated with ownership of at
least thirty percent (30%) of the outstanding Stock of H&E Delaware, (c)  H&E
Delaware shall cease to own and control all of the economic and voting rights
associated with ownership of at least one hundred percent (100%) of the
outstanding capital Stock of H&E Finance and GNE Investments, each on a fully
diluted basis, (d) GNE Investments shall cease to own and control all of the
economic and voting rights associated with ownership of at least one hundred
percent (100%) of the outstanding capital Stock of Great Northern on a fully
diluted basis, in each case except pursuant to a merger as provided in
Section 6.1(b) or (e) there shall occur any “Change of Control” as such term is
defined in the Senior Note Indenture or the Senior Subordinated Note Indenture.”

 

(iv)                              the definition of “Guaranties” is amended by
replacing the definition in its entirety with the following new definition:

 

“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

 

5

--------------------------------------------------------------------------------


 

(v)                                 the definition of “Guarantors” is amended by
replacing the definition in its entirety with the following new definition:

 

“Guarantors” means Great Northern, each Subsidiary of each Borrower (other than
each such Subsidiary that is a Borrower) and each other Person, if any, that
executes a guaranty or other similar agreement in favor of Agent, for itself and
the ratable benefit of Lenders, in connection with the transactions contemplated
by the Agreement and the other Loan Documents.

 

(vi)                              the definitions of “H&E Holdings Guaranty” and
“H&E Holdings Pledge Agreement” are deleted in their entireties.

 

(vii)                           the definition of “Inter-Creditor Agreement” is
amended by replacing the definition in its entirety with the following new
definition:

 

“Inter-Creditor Agreement” means, the intercreditor agreement of even date
herewith entered into by and among Bank of New York as Collateral Agent, Agent,
H&E Finance and H&E Delaware, the successor by merger to H&E.

 

(viii)                        the definition of “Permitted Encumbrances” is
amended by redesignating clauses (j) and (k) thereof as clauses (l) and (m) and
inserting the following new clauses (j) and (k):

 

(j)  from and after the Eagle Acquisition Closing Date, the Santa Fe Springs
Liens (as defined in the Disclosure Schedules to the Eagle Acquisition
Agreement), provided, that such Liens encumber only the Santa Fe Springs
Property (as defined in the Disclosure Schedules to the Eagle Acquisition
Agreement) and no other property of any Credit Party and, provided further, that
the CNL Mortgage (as defined in the Disclosure Schedules to the Eagle
Acquisition Agreement) secures only the Indebtedness permitted by Section 6.3(x)
and the BOE Santa Fe Lien secures only the Sales Tax Settlement (as defined in
the Eagle Acquisition Agreement);

 

(j)  from and after the Eagle Acquisition Closing Date, the Pacific Western Deed
of Trust and the BP Deed of Trust (as such terms are defined in the Disclosure
Schedules to the Eagle Acquisition Agreement), provided, that such Liens
encumber only Eagle LLC’s leasehold interest in its lease with Tillotson
Corporation with respect to the Eagle Plaza Property (as defined in the
Disclosure Schedules to the Eagle Acquisition Agreement) and no other property
of any Credit Party and, provided further, that such Liens do not secure
Indebtedness of any Credit Party;

 

(ix)                                the definition of “Pledge Agreements” is
amended by replacing the definition in its entirety with the following new
definition:

 

“Pledge Agreements” means the H&E Pledge Agreement, the GNE Investments Pledge
Agreement and any other pledge agreement entered into after the Closing Date in
connection herewith (as required by the Agreement or any other Loan Document).

 

(x)                                   the definition of “Security Agreements” is
amended by replacing the definition       in its entirety with the following new
definition:

 

6

--------------------------------------------------------------------------------


 

“Security Agreements” means, collectively, each security agreement entered into
on or after the Closing Date in connection herewith (as required by the
Agreement or any other Loan Document) by and among Agent, on behalf of itself
and Lenders, and each Credit Party that is a signatory thereto.

 

(j)                                         Annex E of the Original Credit
Agreement is amended by replacing the name “H&E Holdings” each instance it
appears therein with the name “H&E Delaware”, provided that (x) the phrase “H&E
Holdings and the Borrowers” appearing therein shall be replaced with “Borrowers”
and (y) the last sentence of subsection (d) thereof shall not be amended.

 

(k)                                      Annex G of the Original Credit
Agreement is amended by replacing the name “H&E Holdings” each instance it
appears therein with the name “H&E Delaware”.

 

(l)                                         Annex I of the Original Credit
Agreement is amended by replacing such annex in its entirety with Annex I
attached hereto.

 

(m)                                   Disclosure Schedules 1.1, 3.1 3.2, 3.8,
3.11, 3.12 and 5.1 to the Original Credit Agreement are amended by replacing
such Disclosure Schedules in their entireties with the corresponding Disclosure
Schedules attached hereto.

 

SECTION 3.

 

JOINDER OF H&E DELAWARE


 

(a)                                      Joinder and Assumption.  Effective as
of the Effective Date, in reliance upon the representations and warranties of
the respective Credit Parties set forth herein and in the Original Credit
Agreement, Agent, Lenders, the Credit Parties and H&E Delaware each hereby
acknowledges and agrees that, by H&E Delaware’s execution and delivery hereof,
without further notice or action of any kind whatsoever on its part or on the
part of any other Person,


 


(I)                                     FOR ALL PURPOSES, H&E DELAWARE IS HEREBY
JOINED AUTOMATICALLY AS A “BORROWER” PARTY TO THE ORIGINAL CREDIT AGREEMENT, AS
AMENDED HEREBY, BEING HEREAFTER BOUND BY ALL OF THE RESPECTIVE TERMS AND
PROVISIONS THEREOF,

 

(ii)                                  H&E Delaware hereby assumes and becomes
liable with Great Northern on a joint and several basis for the prompt payment,
observance and performance of all Obligations, and

 

(iii)                               H&E Delaware hereby makes as of the
Effective Date, and thereafter agrees to make at such time or times as the
representations and warranties therein are deemed to be made or repeated, as to
itself, each of the representations and warranties contained in the Original
Credit Agreement, as amended hereby,

 

in the case of both clauses (i) and (ii) above, to the same extent and with the
same force and effect as if H&E Delaware had been one of the Existing Borrowers
under and an original signatory to the Original Credit Agreement.  Each
reference to “Borrowers” or a “Borrower” in the Original Credit Agreement, as
amended hereby, and the other Loan Documents shall be deemed to include H&E
Delaware.

 

(b)                                 Appointment as Borrower Representative. 
Effective as of the Effective Date, (i) Great Northern, and to the extent
applicable, each other Credit Party, hereby designates H&E Delaware as its

 

7

--------------------------------------------------------------------------------


 

representative and agent on its behalf for the purposes of issuing Notices of
Revolving Credit Advances and Notices of Conversion/Continuation, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Credit Party or Credit Parties under the Loan
Documents and (ii) H&E Delaware hereby accepts such appointment as Borrower
Representative.  Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Credit Parties, and may give any notice or
communication required  or permitted to be given to any Credit Party or Credit
Parties hereunder to Borrower Representative on behalf of such Credit Party or
Credit Parties.  Each Credit Party agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Credit Party and shall be binding upon and enforceable against such
Credit Party to the same extent as if the same had been made directly by such
Credit Party.  Notwithstanding anything to the contrary contained herein, unless
the Requisite Lenders shall otherwise agree in writing, the Borrower
Representative shall not make any request for an Advance on behalf of Great
Northern and Great Northern shall not be entitled to borrow from Lenders
hereunder, provided, that subject to the terms hereof, H&E Delaware may make
requests for and Lenders shall make H&E/Great Northern Advances.


 

SECTION 4.

 

CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 10 shall become effective on the date (the “Effective Date”)
on which Agent shall have received the following, each of which shall be in form
and substance satisfactory to Agent:

 

(a)                                  this Amendment No. 10, duly executed and
delivered by Existing Borrowers, the other Credit Parties, H&E Delaware, Agent
and the Lenders,

 

(b)                                 to extent necessary to reflect accurately as
of the Effective Date the matters purported to be set forth therein, updated
Disclosure Schedules to the Original Credit Agreement,

 

(c)                                  Amended and Restated Notes, duly executed
and delivered by H&E Delaware to the order of each Lender;

 

(d)                                 a Security Agreement, duly executed and
delivered by H&E Delaware and Agent,

 

(e)                                  a Pledge Agreement, duly executed and
delivered by H&E Delaware, covering all of the outstanding Stock of GNE
Investments and H&E Finance, and all documents (including share certificates and
stock powers) required by the terms thereof,

 

(f)                                    a Trademark Security Agreement, duly
executed and delivered by H&E Delaware,

 

8

--------------------------------------------------------------------------------


 

(g)                                 evidence satisfactory to the Agent in its
sole discretion that the Mergers have been consummated in accordance with the
terms of the Merger Documents, together with true and correct copies of the
Merger Documents, each of which shall be in full force and effect,

 

(h)                                 an insurance certificate or certificates
demonstrating that H&E Delaware and the assets acquired by it pursuant to the
Merger Documents have insurance coverage as required the terms of the Original
Credit Agreement,

 

(i)                                     for H&E Delaware, (a) its certificate of
incorporation and all amendments thereto, (a) its by-laws, together with all
amendments thereto, (c) resolutions of its Board of Directors, approving and
authorizing the execution, delivery and performance of this Amendment No. 10 and
the other Loan Documents to which it is a party and the transactions to be
consummated in connection therewith, each certified as of Amendment No. 10
Effective Date by H&E Delaware’s secretary or an assistant secretary as being in
full force and effect without any modification or amendment, (d) a good standing
certificate (including verification of tax status) in its state of
incorporation, and (e) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Amendment No. 10 Effective Date and certified by the applicable Secretary of
State or other authorized Governmental Authority,

 

(j)                                     such UCC financing statements and such
other filings and recordings as Agent may require to obtain its first priority
security interest in Collateral owned by H&E Delaware and evidence satisfactory
to Agent that Agent has a valid and perfected first priority security interest
in all present and future assets of H&E Delaware and all proceeds thereof;

 

(k)                                  such information from H&E Delaware as
Lender may have requested relative to UCC, lien, tax lien and other searches and
results, satisfactory to Agent, of such UCC, judgment lien, tax lien and other
searches of public records with respect to H&E Delaware, as Agent shall have
required,

 

(l)                                     a legal opinion of Dechert LLP, in form
and substance satisfactory to Agent, as to, among other things, the legality and
enforceability against H&E Delaware of this Amendment and of the Original Credit
Agreement, as amended hereby, and the validity, attachment and perfection of all
security interests required by this Amendment and the other Loan Documents
contemplated hereby, and

 

(m)                               such other agreements, documents, instruments,
certificates and opinions as Agent may have reasonably requested.

 

SECTION 5.

 

POST-CLOSING COVENANTS

 

(a)                                  H&E Delaware hereby agrees (i) as soon as
practicable following the Effective Date, but in no event later than April 28,
2006, to (A) cause each certificate of title for any titled motor vehicle that
constituted P&E of H&E immediately prior to the consummation of the Mergers,
whether or not such certificate of title had been previously delivered to the
Agent by H&E pursuant to the Original Credit Agreement, to be re-issued by the
appropriate Governmental Authority in accordance with applicable law in order to
(1) name H&E Delaware as the vehicle owner on such certificate of title, (2)
cause the Agent’s security interest to be noted on such certificate of title as
a first priority lien, and (3) cause the Collateral Agent’s security interest to
be separately noted on such certificate of title as a second priority lien, and

 

9

--------------------------------------------------------------------------------


 

(B) deliver all such re-issued certificates of title to Agent as collateral
security for the Obligations, and (ii) as soon as practicable following the
Eagle Acquisition Closing Date (as defined in the Original Credit Agreement, as
amended hereby), but in no event later than ninety (90) days thereafter, to (A)
cause each certificate of title for any titled motor vehicle that constitutes
P&E of Eagle LLC (as defined in the Original Credit Agreement, as amended
hereby) to be re-issued by the appropriate Governmental Authority in accordance
with applicable law in order to (1) name Eagle LLC as the vehicle owner on such
certificate of title, (2) cause the Agent’s security interest to be noted on
such certificate of title as a first priority lien, and (3) cause the Collateral
Agent’s security interest to be separately noted on such certificate of title as
a second priority lien, and (B) cause Eagle LLC to deliver all such re-issued
certificates of title to Agent as collateral security for the Obligations, in
each case at the sole cost and expense of H&E Delaware.  Each Lender hereby
authorizes and directs the Agent, and the Agent agrees, to deliver to H&E
Delaware at its request any and all certificates of title previously delivered
by H&E to the Agent pursuant to the Original Credit Agreement to the extent
necessary to permit H&E Delaware to perform its obligations under this Section
5.

 


(B)                                 H&E DELAWARE HEREBY FURTHER AGREES TO
DELIVER TO THE AGENT:


 


(I)                                     NOT LATER THAN FEBRUARY 28, 2006,
EVIDENCE SATISFACTORY TO THE AGENT THAT ACCOUNT NUMBER 400-00360-04 MAINTAINED
BY H&E DELAWARE (AS THE SUCCESSOR BY MERGER TO H&E) AT WELLS FARGO BANK, N.A.
HAS BEEN CLOSED;


 


(II)                                  NOT LATER THAN FEBRUARY 28, 2006, EVIDENCE
SATISFACTORY TO THE AGENT THAT UCC FINANCING STATEMENT NUMBER 17-1235774 NAMING
TRANSAMERICA EQUIPMENT FINANCIAL SERVICES CORPORATION AS SECURED PARTY AND H&E
AS DEBTOR AND FILED ON JULY 23, 2003 IN EAST BATON ROUGE PARISH, LOUISIANA HAS
BEEN TERMINATED OF RECORD;


 

(iii)                               not later than February 28, 2006, an
original Amendment and Reaffirmation of Intercreditor Agreement with respect to
each Vendor Inter-Creditor Agreement in effect on the Effective Date, duly
executed and delivered by H&E Delaware, the Collateral Agent and Ingersoll-Rand
Company, Komatsu America Corp., NMHG Financial Services, Inc., Textron Financial
Corporation, Manitowoc Boom Trucks, Inc., Access Financial Solutions, Inc.,
Genie Financial Services, Inc., Manitowoc Cranes, Inc., Grove U.S. L.L.C and
National Crane Corporation, Tymco, Inc., Omniquip Textron, Inc. and Trak
International, Inc., Clark Equipment Company, Genie Industries, Inc. and Terex
Construction Americas, a division of Terex Corporation, as applicable, each in
form and substance satisfactory to the Agent; and

 

(iv)                              not later than March 31, 2006, original good
standing certificates (including verification of tax status) and certificates of
qualification to conduct business for H&E Delaware in Alabama, Arizona,
Arkansas, California, Florida, Georgia, Idaho, Kentucky, Mississippi, Missouri,
Montana, Nevada, New Jersey, New Mexico, North Carolina, Ohio, Oklahoma, Oregon,
South Carolina, Tennessee, Texas, Utah, Virginia, Washington, West Virginia and
Wyoming, each dated a recent date and certified by the applicable Secretary of
State or other authorized Governmental Authority.

 

SECTION 6.

 

AMENDMENT TO EAGLE CONSENT AND WAIVER

 

10

--------------------------------------------------------------------------------


 

Effective as of the Effective Date, the Eagle Consent and Waiver (as defined in
the Original Credit Agreement, as amended hereby) is hereby amended by deleting
the figure “$60,000,000” appearing in Section 1(a)(i) thereof and substituting
the figure “$63,000,000” in lieu thereof.

 

SECTION 7.

 

LIMITATION ON SCOPE

 

Except as expressly amended hereby or to the extent noncompliance is consented
to pursuant to the this Amendment, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendments set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be waivers of, amendments of, consents to or modifications of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of
Borrowers or any other Credit Party requiring the consent of Agent or Lenders
except to the extent specifically provided for herein.  Agent and Lenders have
not and shall not be deemed to have waived any of their respective rights and
remedies against Borrowers or any other Credit Party for any existing or future
Defaults or Event of Default.

 

SECTION 8.

 

MISCELLANEOUS

 

(a)                                  Each of the Credit Parties hereby
represents and warrants as follows:

 

(i)                                     it has full power and authority to
execute and deliver this Amendment and to perform its obligations hereunder,

 

(ii)                                  upon the execution and delivery hereof by
such Credit Party, this Amendment will be valid, binding and enforceable against
such Credit Party in accordance with its terms, subject to any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and to general principles of equity,

 

(iii)                               the execution and delivery of this Amendment
and the performance by such Credit Party of its obligations hereunder and under
the Original Credit Agreement, as amended hereby, (A) does not and will not
contravene, conflict with, violate or constitute a default under (1) the
organizational documents of such Credit Party or (2) any law or regulation, or
any order or decree of any court or Governmental Authority or any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party is a party or by which such Credit Party or any of its property is
bound,, (B) do not result in the creation or imposition of any Lien upon any of
the property of such Credit Party other than Permitted Encumbrances or those in
favor of Agent, on behalf of itself and Lenders, pursuant to the Loan Documents;
and (C) do not require the consent or approval of any Governmental Authority or
any other Person,

 

(iv)                              no Default or Event of Default presently
exists, in each case, after giving effect to the effectiveness of this
Amendment, and

 

11

--------------------------------------------------------------------------------


 

(v)                                 no Material Adverse Effect has occurred
since the date of the last financial statements delivered by Borrowers to Agent,
and as of the date hereof there shall have occurred no material adverse change
in the financial condition, operations, assets, business or prospects of
Borrowers since the date of the most recent financial statements of Borrowers
delivered to the Agent, and

 

(b)                                 Borrowers repeat and restate the
representations and warranties of Borrowers contained in the Original Credit
Agreement as of the date of this Amendment No. 10 and as of the Effective Date,
except to the extent such representations and warranties relate to a specific
date.

 

(c)                                  This Amendment No. 10 is being delivered in
the State of New York.

 

(d)                                 Borrowers and the other Credit Parties
hereby ratify and confirm the Original Credit Agreement, as amended hereby, and
agree that, as amended hereby, the Original Credit Agreement remains in full
force and effect.

 

(e)                                  Borrowers and the other Credit Parties
agree that all Loan Documents to which each such Person is a party remain in
full force and effect notwithstanding the execution and delivery of this
Amendment No. 10.

 

(f)                                    This Amendment No. 10 may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute but one and the same instrument.

 

(g)                                 All references in the Loan Documents to the
“Credit Agreement” and in the Original Credit Agreement as amended hereby to
“this Agreement,” “hereof,” “herein” or the like shall mean and refer to the
Original Credit Agreement as amended by this Amendment No. 10 (as well as by all
subsequent amendments, restatements, modifications and supplements thereto).

 

(h)                                 Each of the following provisions of the
Original Credit Agreement is hereby incorporated herein by this reference with
the same effect as though set forth in its entirety herein, mutatis mutandis,
and as if “this Agreement” in any such provision read “this Amendment No. 10”:
Section 11.6, (Severability), Section 11.9 (Governing Law), Section 11.10
(Notices), Section 11.11 (Section Titles) Section 11.13 (Waiver of Jury Trial),
Section 11.16 (Advice of Counsel) and Section 11.17 (No Strict Construction).

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

BORROWERS:

 

H&E EQUIPMENT SERVICES L.L.C.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

GREAT NORTHERN EQUIPMENT, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

H&E EQUIPMENT SERVICES, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT, CONSENT

AND AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

OTHER CREDIT PARTIES:

 

 

H&E HOLDINGS L.L.C.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

GNE INVESTMENTS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

H&E FINANCE CORP.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT, CONSENT

AND AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

LASALLE BUSINESS CREDIT, LLC,

as a Lender

 

 

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT, CONSENT

AND AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX I (Section 11.10)

to

 

CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

(A)                              If to Agent or GE Capital, at:

 

General Electric Capital Corporation.
299 Park Ave, 6th Floor
New York, NY 10171
Attention: H&E Equipment Services Account Manager

Telephone No.: (212) 370-8003
Telecopier No.: (646) 428-7398

 

with copies to:

 

Global Sponsor Finance

GE Corporate Financial Services, Inc.

335 Madison Ave. 11th Floor

New York, NY 10003

Attention: Corporate Counsel

Telephone No.: 212-370-8093

Telecopier No.: 212-983-8767

 

and

 

King & Spalding LLP

1185 Avenue of the Americas
New York, NY 10036-4003
Attention: Robert S. Finley

Telephone No.:  (212) 556-2100
Telecopier No.:  (212) 556-2100

 

GE Capital - Commercial Equipment Finance

NMHG Financial Services, Inc.,

44 Old Ridgebury Road, Danbury, CT 06810

Attention: Michael Belville

Telephone No.: (203) 796-5671

Telecopier No.: (203) 796-2352

 

(B)                                If to a Lender other than GE Capital, at the
following, as applicable:

 

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue — 6th Floor

Pittsburgh, PA 15222

Attention:  Doug Hoffman

Telephone No.: (412) 768-1333

 

--------------------------------------------------------------------------------


 

Telecopier No.: (212) 768-4369

 

LaSalle Business Credit, Inc.

One Centerpointe Drive

Suite 500

Lake Oswego, OR 97035

Attention: Andrew Moulton

Telephone No.: (503) 431-6142

Telecopier No.: (503) 684-4665

 

Bank of America, N.A.

335 Madison Avenue

6th Floor

New York, NY  10017

Attention:  Ed Kahn

Telephone No.: (212) 503-7370

Telecopier No.: (212) 503-7340

 

(C)                                If to any Credit Party, to Borrower
Representative at:

 

H&E Equipment Services, Inc.
11100 Mead Road, Suite 200
Baton Rouge, LA  70816
Attention:  Leslie Magee

Telecopier No.:  (225) 298-5232
Telephone No.: (225) 298-5332

 

--------------------------------------------------------------------------------

 